—Order unanimously affirmed without costs. Memorandum: Family Court did not err in dismissing the petition alleging that Richard Palacz (respondent) violated the visitation provisions of a prior order by his conduct on January 7, 1997. Under the circumstances, no hearing was required (see, Bowie v Bowie, 182 AD2d 1049, 1050). We agree with the court’s conclusion that the single alleged violation apparently arising from a conflict between the visitation schedule and the child’s academic needs, if established, would be too insubstantial to support the conclusion that respondent “defeated, impaired, impeded, or preju-
*931diced” petitioner’s visitation rights (Judiciary Law § 753 [A]) and thus would not warrant the imposition of sanctions. The court’s admonition to respondent was sufficient in this instance. (Appeal from Order of Livingston County Family Court, Cicoria, J. — Visitation.) Present — Green, J. P., Pine, Hayes, Callahan and Fallon, JJ.